Citation Nr: 0720069	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Castleman's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1967 to 
July 1970, including service in Vietnam.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in December 2003, and a 
substantive appeal was received in September 2004.  A Board 
hearing at the RO was held in April 2006.  The veteran 
submitted additional evidence at the hearing and waived 
initial RO consideration of this evidence. 


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  The veteran's particular Castleman's disease is medically 
considered a non-Hodgkin's lymphoma.



CONCLUSION OF LAW

The veteran's Castleman's disease is presumed to have been 
incurred during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection for 
Castleman's disease, the satisfaction of VCAA requirements is 
rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id.  In the present appeal, in March 2006, the appellant was 
provided with notice regarding effective date and initial 
rating assigned if service connection is granted.  That same 
month, the veteran responded that he had no additional 
evidence to submit.  Thus, the Board finds that the 
requirements of Dingess/Hartman have been satisfied.  

Analysis

The veteran is claiming entitlement to service connection for 
Castleman's disease, to include as secondary to his exposure 
to herbicides while stationed in Vietnam.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's military personnel records document service in 
Vietnam, and the veteran is therefore presumed to have been 
exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  

The veteran claims that his Castleman's disease is a type of 
lymphoma; and thus, should be presumed as caused by his 
exposure to herbicides while stationed in Vietnam pursuant to 
38 C.F.R. § 3.309.  

Initially, the Board notes that the veteran's service medical 
records do not show any treatment or diagnosis of Castleman's 
disease or lymphoma.  The veteran's July 1970 service exam 
prior to discharge was also silent with respect to 
Castleman's disease and lymphoma.  

The first post service medical record with respect to 
Castleman's disease is a July 1999 private pathology report 
concerning a lymph node biopsy.  A July 1999 private report 
by Dr. A.R., who specializes in medical oncology/hematology, 
diagnosed the veteran with diffuse lymphadenopathy secondary 
to apparent multicentric Castleman's disease and clarified 
that this diagnosis was an unusual finding.  The doctor 
explained that the disease was not cancerous, but was 
considered inflammatory.  The report also indicated that Dr. 
A.R. discussed the possibility of some chronic inflammation 
secondary to shrapnel injuries and/or exposure to Agent 
Orange while in Vietnam.  Private treatment records of Dr. 
A.R. showed that the veteran was treated with Prednisone for 
his Castleman's disease.  
An August 1999 report indicated that the strategy was to try 
to control the disease with steroids and if that was not 
effective, then chemotherapy would be considered.  An October 
1999 treatment record stated that due to the veteran's 
significant cardiac problems, it was determined to hold off 
on starting chemotherapy at this point.

A July 2000 letter from Dr. A.R. stated that the veteran's 
condition was Castleman's disease, a type of lymphoma.  The 
letter further provided that the veteran was exposed to Agent 
Orange while serving in Vietnam and it was his physicians' 
concern that his illness is due to Agent Orange and should be 
considered "service connected."  Further, an October 2001 
letter from Dr. A.R. stated that Castleman's disease is a 
condition of the lymph nodes that is felt to be a type of 
malignant lymphoma. 

An undated letter from a private internal medicine doctor, 
Dr. J.B., also stated that Castleman's disease is a rare 
syndrome synonymous with a lymphoma.  He stated that there 
was little question in the medical community that Castleman's 
disease was associated with lymphoma.  The letter further 
indicated that when the rarity of the disease is coupled with 
the veteran's Agent Orange exposure, there is a direct cause-
and-effect in place.  He further stated that he believed the 
relations between the rare Castleman's disease and the 
veteran's exposure to Agent Orange is real.  A September 2001 
letter from Dr. J.B. reiterated that Castleman's disease is a 
lymphoproliferative disorder.  Dr. J.B. also submitted 
another letter in August 2004 further stating that 
Castleman's disease is a lymphoproliferative disorder with 
its basis felt to be among lymph node hyperplasia, strongly 
akin to the lymphomatous diseases.  This letter again 
provided that Castleman's disease is a very rare disease and 
due to its rarity and the veteran's exposure to Agent Orange, 
there is a credible belief that the two are causally 
connected, especially with Castleman's relation to 
lymphoproliferative disorders. 

The veteran was afforded a VA examination in April 2001 by an 
oncologist.  The diagnosis was multicentric Castleman's 
disease with persistent diffuse lymphadenopathy.  The 
examiner stated that whether Castleman's was a true malignant 
disease had not been established.  However, most oncologists 
treat the disease as if it is a lymphoma.  The examiner 
further stated that the rarity of the disease precluded him 
from reaching a definite conclusion.  He also stated that 
clinically, multicentric Castleman's disease with plasma cell 
predominance can behave like an aggressive disease and lethal 
as in lymphoma.  Chemotherapy is often needed as in the 
treatment of lymphoma.  The veteran still had the persistent 
disease as evidenced by the persistent lymph node swelling.  
The examiner noted that the veteran was being treated with 
prolonged steroid therapy. 

A VA medical opinion was obtained in December 2003.  The 
opinion stated that according to PDR Medical Dictionary First 
Edition, copyright 1995, Castleman's disease was defined as 
benign giant lymph node hyperplasia.  The opinion further 
stated that the fact that the veteran was being treated with 
prolonged steroid therapy rather than cytotoxic drugs 
indicated that the oncologist does not feel that Castleman's 
disease was a malignant disease.  The examiner also noted 
that Castleman's disease was not on the Agent Orange list. 

Given the conflicting medical opinions, the Board requested 
an opinion from an independent medical expert (IME) who 
specializes in hematology/oncology.  The IME stated that 
based on published literature, multicentric Castleman's 
disease was extremely similar in its clinical progression, 
response to antineoplastic therapies, and causes of death as 
compared to lymphoma.  The IME believed that multicentric 
Castleman's disease was best classified as a form of 
lymphoma.  The IME further opined that Castleman's Disease 
has a very variable course and is quite rare, but the disease 
clearly responds to the same cytotoxic therapies (including 
steroids) that are used in a standard fashion for lymphoma 
and thus, is best viewed as a variant of lymphoma.  

It appears that the essential medical question in this case 
is whether the veteran's particular Castleman's disease is a 
lymphoma, one of the enumerated disabilities listed under 38 
C.F.R. § 3.309(e).  The medical evidence of record includes 
private opinions from two medical doctors, Drs. A.R. and 
J.B., and the IME, which indicate that Castleman's is a type 
of lymphoma.  Again, the Board notes that Dr. A.R.'s 
specialty is oncology and he was treating the veteran for his 
Castleman's disease.  Further, Dr. J.B., in his opinion, 
refers to medical reports concerning lymphomas and 
Castleman's disease and the fact that Castleman's disease is 
a lymphoproliferative disorder.  The record also includes a 
VA examination report from an oncologist to the effect that 
most oncologists treat the disease like a lymphoma and given 
the rarity of the disease, he could not reach a definitive 
conclusion.  However, he goes on to point out the 
similarities between Castleman's disease and lymphoma and 
does not definitively say it is not a lymphoma.  It appears 
that the VA examiner also bases his opinion on his special 
expertise as an oncologist.  Lastly, the IME whose specialty 
is also hematology/oncology also stated that Castleman's 
disease is best classified as a lymphoma.  This opinion was 
requested with the express directive to determine whether 
Castleman's disease should be classified as a malignant 
lymphoma.  The Board finds that all of these medical opinions 
have a very high probative value. 

Nevertheless, the Board acknowledges the December 2003 VA 
medical opinion that stated that Castleman's disease is not a 
malignant disease or on the Agent Orange list of presumptive 
diseases.  Thus, although unclear, it appears that the VA 
examiner has concluded that Castleman's disease is not a 
lymphoma. However, the basis of this opinion appears to be an 
eight year old definition of Castleman's disease and the fact 
that the veteran was treated with steroids instead of 
cytotoxic drugs by his oncologist.  However, in his treatment 
records, Dr. A.R. has indicated that chemotherapy was not an 
option for treatment due to the veteran's heart condition.  
Moreover, the IME also indicated that steroids are used as 
treatment for lymphoma as well.  Further, given the rarity 
and complexity of the disease and the discussion in the other 
opinions concerning the similarities and relationship with 
lymphoma, it appears that basing the opinion solely on a 
short medical dictionary definition is not adequate.  
Moreover, there is no indication that the December 2003 VA 
examiner has examined the veteran or has any expertise in 
oncology.  Thus, the Board finds that this opinion has little 
probative value.  Where the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet.App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

After reviewing the medical evidence and opinions in this 
case, the Board finds that the veteran's particular 
Castleman's disease can be medically considered a type of 
lymphoma.  Thus, the presumptive regulations regarding 
exposure to Agent Orange are applicable in this case.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Therefore, the 
veteran's Castleman's disease is presumed to be caused by his 
exposure to herbicides during service. 


ORDER

Entitlement to service connection for Castleman's disease is 
warranted.  The appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


